Title: To Benjamin Franklin from Ralph Izard, 30 January 1778
From: Izard, Ralph
To: Franklin, Benjamin


Dear Sir
Paris 30th. January 1778.
I was yesterday favoured with your Letter containing a maxim, which though a very old one, I am bound to thank you for; and can assure you that so far from disapproving of it, it has been one of the constant rules of my life. If you will be pleased to recollect the most extraordinary inattention, to say the least of it, with which I have been treated during the six Months that I have been in Paris, you will I hope think that I have profitted by it. You will be pleased likewise to recollect that after having borne this for a considerable time, I complained to you of it. Forced as I was into this complaint, it was, however, not made without my studying how it should be done in a manner the least likely to give you offence. I should have been extremely glad if you had attended to the maxim yesterday. Had you done so I should not have been supposed to have formed an opinion that you had a poor understanding in the general interests of America, or that you were insincere. My Letter had no such meaning, neither can any such construction be fairly put upon it.
I shall give you another proof of my attention to your maxim, by not being offended at your asserting that “I have heard, and imagined all that can be said, or supposed on one side of the question, but not on the other.” You may depend upon it that you have adopted an erroneous opinion; and what that is I will inform you when you favour me with the explanation promised in your Letter. You will do me the justice to remember that it has been my constant endeavour to accomodate the differences that I found prevailing to a very great degree upon my arrival here. I shall be extremely sorry, and think it a misfortune if I should be drawn into any with a Gentleman, of whom I have so high an opinion as I have of you, and for whom I feel so strong a disposition to continue an esteem, and friendship. This I hope will not be expected to be done at too great an expense; by my being silent when I think it my duty to speak. I can not conclude without again requesting that you would reconsider the Article which was the subject of my last Letter. If it is determined that it shall stand in it’s present form, can there be any inconvenience in it’s not being finally concluded till it has undergone the consideration of Congress? If this Proposition is inadmissible I sincerely wish that the Treaty may be for a term of years only, which is very customary in Treaties of Commerce, that if the mischiefs which I apprehend, should not prove imaginary, they may have some limitation, and not be entailed upon us for ever. I have the honour to be Dear Sir with great regard Your most obedient humble Servant
Ra: Izard.
To the Honourable Benjamin Franklin Esqr.
